 
Exhibit 10.1
 
 
NOTE PURCHASE AND WARRANT AGREEMENT
 
THIS NOTE PURCHASE AND WARRANT AGREEMENT (this “Agreement”), dated as of June
16, 2010, by and among Bond Laboratories, Inc., a Nevada corporation (the
“Company”), and the Purchasers identified on the signature page hereto (each a
“Purchaser” and collectively “Purchasers”).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”,
collectively the “Offering Exemption”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell (the “Interim Financing”) to
the Purchasers, as provided herein, and the Purchasers, in the aggregate, shall
purchase on a “best-efforts” no minimum basis, up to $1,500,000 principal amount
of 10% Senior Promissory Bridge Notes (“Notes”), due and payable on or before
June 30, 2011, unless extended by the Company.  An aggregate of 1,500,000 Common
Stock Purchase Warrants (the “Warrants”) will be issued by the Company if the
full $1,500,000 Interim Financing is completed.  The Company will issue Warrants
to purchase 1,000 shares of Common Stock for every $1,000 principal amount of
Notes issued.  The Company shall also issue one-half share of Common Stock (the
“Shares”) for every $1.00 principal amount of Notes issued or 500 Shares for
every $1,000 principal amount of Notes issued.  The Warrant and Wire
Instructions are in the forms included as Exhibits A and B, respectively, to
this Agreement.  The Notes, Shares and Warrants Shares are collectively referred
to herein as the “Securities;” and
 
WHEREAS, selling agents for the Interim Financing who are registered with FINRA
shall receive (i) Warrants to purchase shares equal in number to up to 20% of
the gross proceeds received by the Company from the Interim Financing at $0.40
per share for five (5) years; (ii) sales commissions equal to 10% of the gross
proceeds of the Interim Financing; and (iii) expenses of the Offering.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchasers hereby agree as
follows:
 
1.           Purchase and Sale of Notes and Warrants.  Upon the terms and
subject to the satisfaction (or waiver) of the terms and conditions of this
Agreement, the Company agrees to sell and each Purchaser hereby irrevocably
agrees to purchase the full amount of Securities designated on the signature
page hereto executed by each Purchaser for the Purchase Price indicated on the
signature page hereto.  The Purchase price for the Securities purchased by each
Purchaser shall equal the aggregate principal amount of the Notes being
purchased by such Purchaser.
 
2.           Escrow Arrangements; Form of Payment.  Upon the execution of this
Agreement, each Purchaser agrees to make the deliveries required of such
Purchaser as set forth in this Agreement and the Company agrees to make the
deliveries required of the Company as set forth in this Agreement.  Each
Purchaser shall send the subscription either by wire transfer or by check in
accordance with the following instructions:

 
-1-

--------------------------------------------------------------------------------

 
 
-- Wire Funds
Wire the funds to Bond Laboratories, Inc. to the following account:



Account:  Jill Arlene Robbins,
P.A.Attorney-at-Law
IOLTA (Interest on Lawyers Trust Accounts):
Wachovia Bank
Surfside Financial Center
9401 Harding Avenue
Surfside, FL 33154
Tel: 305-795-2860
Fax: 305-993-6325
Account No.: 2000047623930
Routing No.: 063000021
SWIFT No.: PNBPUS3


-- Check
Make your check payable to Jill Arlene Robbins, P.A.; on the bottom left of the
check mark: Escrow agent for “BOND LABORATORIES, INC.”

 
3.           Securities.
 
(a)           Notes.  The Company is offering up to $1,500,000 principal amount
of senior promissory Notes.  Interest on the Notes shall accrue at the rate of
10% per annum.  Interest shall be payable upon Maturity in cash unless converted
into Shares.  The Maturity Date of the Notes shall be June 30, 2011.  Interest
on the Notes shall accrue at the rate of 14% per annum from the original
Maturity Date until paid.


(b)           Warrant Exercise Period and Price.  Each Warrant may be exercised
to purchase one Warrant Share at an Exercise Price per Warrant Share equal to
$0.40 per share for every $1.00 of Notes issued.  The Warrants shall be
exercisable commencing upon issuance for a five (5) year period from the date of
issuance.  The Company will issue one Warrant to purchase one share of Common
Stock for every $1.00 principal amount of Notes issued.


(c)           Shares.  The Company will issued one-half share of Common Stock
for every $1.00 principal amount of Notes issued.


4.1           Closing.  There shall be one or more closings (the “Closing”) of
the purchase and sale of the Securities.  The Purchasers shall purchase,
severally and not jointly, and the Company shall sell and issue, in the
aggregate, up to $1,500,000 principal amount of the Securities.  Each Purchaser
shall purchase from the Company, and the Company shall issue and sell to each
Purchaser, such principal amount of Notes equal to such Purchaser’s Purchase
Amount.  The Closing will be deemed to occur at the offices of the Company,
11011 Q Street, Suite 106A, Omaha, NE 68137, or such other time and/or location
as the parties shall mutually agree when (A) this Agreement and the other
Transaction Documents (as defined below) have been executed and delivered by the
Company and, to the extent applicable, by each Purchaser, (B) each of the
conditions to the Closing described in Section 4.2 and Section 4.3 hereof has
been satisfied or waived by the Company or each Purchaser, as appropriate, and
(C) each Purchaser shall have delivered the Purchase Price payable by it to the
Company by wire transfer of immediately available funds against physical
delivery of duly executed certificates representing the Notes and Warrants being
purchased by such Purchaser.  The date on which the Closing occurs is referred
to herein as the “Closing Date”.  The Company shall be responsible for
instructing the Escrow Agent in writing when all conditions have been satisfied
and funds are to be released to the Company. The Escrow Agent shall rely upon
the representations of the Company.

 
-2-

--------------------------------------------------------------------------------

 
 
4.2           Closing Conditions.  Each Purchaser’s obligations to effect the
Closing, including without limitation its obligation to purchase the Notes and
Warrants at the Closing, are conditioned upon the fulfillment (or waiver by such
Purchaser in its sole and absolute discretion) of each of the following events
as of the Closing Date, and the Company shall use commercially reasonably
efforts to cause each of such conditions to be satisfied:
 
(a)           At Closing, the Company shall deliver or cause to be delivered to
each Purchaser:
 
(i)           a copy of this Agreement duly executed by the Company;
 
(ii)           a Note, duly executed by the Company, evidencing a principal
amount equal to such Purchaser’s Purchase Amount at Closing registered in the
name of such Purchaser;
 
(iii)           a Warrant, each duly executed by the Company, registered in the
name of such Purchaser, pursuant to which such Purchaser shall have the right to
acquire up to one (1) share of Common Stock for every $1.00 of the Purchaser’s
Purchase Price; and
 
(iv)           irrevocable instructions countersigned by the Company’s transfer
agent to commence the process of issuing Shares registered in the name of such
Purchaser equal to one-half Share of Common Stock for every $1.00 of the
Purchaser’s Purchase Price, which they will commit to deliver within 72 hours of
each Closing.


(b)           the representations and warranties of the Company set forth in
this Agreement and in the other transaction agreements (the “Transaction
Agreements”) shall be true and correct in all material respects as of the
Closing Date as if made on such date (except that to the extent that any such
representation or warranty relates to a particular date, in which case such
representation or warranty shall be true and correct in all material respects as
of that particular date);


(c)           the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement or the other Transaction Agreements that are required to be complied
with or performed by the Company on or before such date;


(d)           the first Closing Date shall occur on or before June 30, 2010 and
the Interim Financing shall continue for a sixty (60) day period from its
commencement, unless extended terminated or completed by the Company;


(e)           the Common Stock shall be quoted on the OTC Bulletin Board
maintained by the FINRA or any National Securities Exchange and from the date
hereof to the Closing Date , trading in the Common Stock shall not have been
suspended by the Commission and, at any time prior to Closing, trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities;


(f)           the Company shall have authorized, or shall commence the process
needed to increase the number of authorized Shares and reserve for issuance (or
will reserve once the authorized number of shares are increased) not less than
the sum of  one hundred  percent (100%) of the number of Warrant Shares issuable
upon exercise of all of the Warrants issuable at the Closing (“Warrant Shares”),
and the number of Shares issuable upon conversion of all Notes (“Note Shares”)
in each case without regard to any limitation on such conversion or exercise
that may otherwise exist;

 
-3-

--------------------------------------------------------------------------------

 


(g)           there shall be no injunction, restraining order or decree of any
nature of any court or government authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby or by the other Transaction Agreements.


4.3           Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with each Purchaser are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


(a)           At Closing each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i)           this Agreement duly executed by such Purchaser;
 
(ii)           such Purchaser’s Subscription Amount by wire transfer or check to
escrow pursuant to the attached wiring instructions provided to the Purchasers
by the Company; and
 
(iii)           an executed and properly completed copy of the appropriate
Confidential Purchaser Questionnaire.
 
(b)           the representations and warranties of such Purchaser set forth in
this Agreement and in the other Transaction Agreements shall be true and correct
in all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, in which case such representation or warranty shall be true and correct in
all material respects as of that particular date);


(c)           such Purchaser shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement and in the
other Transaction Agreements that are required to be complied with or performed
by such Investor on or before the Closing Date; and


(d)           there shall be no injunction, restraining order or decree of any
nature of any court or government authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby or by the other Transaction Agreements.

 
5.           Purchaser’s Representations and Warranties.  Each Purchaser hereby
represents and warrants as of the date hereof and as of the Closing, to and
agrees with the Company as to such Purchaser and no other Purchaser that:

 
-4-

--------------------------------------------------------------------------------

 
 
(a)           Information on Company.   The Purchaser, upon written request, can
be furnished, prior to the Closing Date of this Agreement, with information
regarding the business, operations and financial condition of the Company,
including without limitation, the Company’s Form 10-K for the year ended
December 31, 2010, as amended, and filed with the Securities and Exchange
Commission (the “Commission”) together with all filed Forms 10-Q, 8-K, and any
amendments thereto, filed subsequent to the Form 10-K, including any exhibits
filed with such Forms 10-Q, and/or 8-K, and filings made with the Commission
available at the EDGAR website (hereinafter referred to collectively as the
“Reports”).  In addition, the Purchaser has received such other information
concerning the Company’s operations, financial condition and other matters as
the Purchaser has requested in writing (such other information is collectively,
the “Other Written Information”), and considered all factors the Purchaser deems
material in deciding on the advisability of investing in the Securities.  The
Company has, prior to the Closing Date hereof, granted to such Purchaser the
opportunity to ask questions of and receive satisfactory answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company and materials relating to the terms and conditions of the
purchase and sale of the Securities hereunder, and based thereon believes it can
make an informed decision with respect to its investment in the
Securities.  Neither such information nor any other investigation conducted by
such Purchaser or its representatives shall modify, amend or otherwise affect
such Purchaser’s right to rely on the Company’s representations and warranties
contained in this Agreement.
 
(b)           Accredited Investor.  The Purchaser is, and will be at the time of
the Closing, an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act.  Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “1934 Act”); is experienced in investments and business matters,
has made investments of a speculative nature; understands that an investment in
the Securities involves a high degree of risk, and has purchased securities of
United States publicly-owned companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable the Purchaser to utilize the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  The Purchaser has the authority and is
duly and legally qualified to purchase and own the Securities.  The Purchaser is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof.  The information set forth on the signature page hereto
regarding the Purchaser is accurate.
 
(c)           Purchase of Notes and Warrants.  At Closing, the Purchaser will
purchase the Notes and Warrants as principal for its own account for investment
only and not as a nominee or agent and not with a view towards or for resale in
connection with the distribution of the Securities, except pursuant to sales
that are registered under, or are exempt from the registration requirements of,
the Securities Act; provided, however, that, in making such representation, such
Purchaser does not agree to hold the Securities for any minimum or specific term
and reserves the right to sell, transfer or otherwise dispose of the Securities
at any time in accordance with the provisions of this Agreement and with Federal
and state securities laws applicable to such sale, transfer or disposition.
 
(d)           Compliance with Securities Act.  The Purchaser understands and
agrees that the Securities are “restricted securities” and have not been
registered under the 1933 Act or any applicable state securities laws, by reason
of their issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
Purchaser contained herein), and that such Securities must be held indefinitely
unless a subsequent disposition is registered under the 1933 Act or any
applicable state securities laws or is exempt from such registration.  The
Purchaser understands and agrees that any Shares issued pursuant to this
Subscription shall bear a standard restrictive legend.

 
-5-

--------------------------------------------------------------------------------

 
 
(e)           Note Legend.  Such Purchaser understands that the certificates
representing the Notes may bear at issuance the following or similar legend:
 
“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BOND LABORATORIES, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
(f)           Warrants Legend.  Such Purchaser understands that the certificates
representing the Warrants may bear at issuance the following or similar legend:
 
“THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO BOND
LABORATORIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(g)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Purchaser by the Company.  At no time was the
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising, or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
(h)           Organization; Authority.  If an entity, such Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Offering and otherwise to carry out its obligations thereunder.
 
(i)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Purchaser and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Purchaser has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Purchaser relating hereto.

 
-6-

--------------------------------------------------------------------------------

 
 
(j)           Correctness of Representations.  Such Purchaser understands that
the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations and warranties of such Purchaser set forth in this Section 5 in
order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the Securities.  Each Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless a Purchaser otherwise notifies the Company prior to the
Closing, shall be true and correct as of Closing.  The foregoing representations
and warranties shall survive the Closing Date for a period of three (3) years.


(k)           No Tax or Legal Advice.  Such Purchaser understands that nothing
in this Agreement, any other agreement or any other materials presented to such
Purchaser in connection with the purchase and sale of the Securities constitutes
legal, tax or investment advice.  Such Purchaser has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units.  Circular 230
Disclosure:  Pursuant to U.S. Treasury Department Regulations, we are required
to advise you that, unless otherwise expressly indicated, any federal tax advice
contained in this Agreement, is not intended or written to be used, and may not
be used, for the purpose of (i) avoiding tax-related penalties under the
Internal Revenue Code or (ii) promoting, marketing or recommending to another
party any tax-related matters addressed herein.


6.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Purchaser as follows and acknowledges that such
Purchaser is relying on the representations, acknowledgments and agreements made
by the Company in this Article 6 and elsewhere in this Agreement in making
investing, trading and other decisions concerning the Company’s securities:


(a)           Due Incorporation.  The Company is duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other document in connection with the Offering, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and each subsidiary, taken as a whole, or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement (any of
(i), (ii) or (iii), a “Material Adverse Effect”).


(b)             Outstanding Stock.  All of the issued and outstanding shares of
capital stock of the Company and each of its subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable.  As of May
31, 2010, there were 61,057,948 shares of $.01 par value common stock
outstanding and 219.3 shares of Series B Preferred Stock, stated value $10,000
per share, issued and outstanding.  All outstanding shares of capital stock of
the Company have been validly issued, fully paid and nonassessable and free and
clear of all Liens.  All outstanding shares of capital stock of the Company were
issued, sold and delivered in full compliance with all applicable Federal and
state securities laws and the similar laws of other foreign jurisdictions as may
be applicable.

 
-7-

--------------------------------------------------------------------------------

 
 
(c)           Due Execution; Enforceability.  This Agreement, the Notes and
Warrants and such other agreements entered into in connection with the Offering
constituting the Transaction Agreements, have been duly authorized, executed and
delivered by the Company and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and the Company has full corporate power and authority necessary to
enter into this Agreement and the other Transaction Agreements and to perform
its obligations hereunder and under all other Transaction Agreements entered
into by the Company relating hereto.
 
(d)           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Agreements, including without limitation its
obligations to issue and sell the Securities and to issue the Warrant Shares
upon exercise of the Warrants and the Note Shares upon conversion of the
Notes.  All corporate action on the part of the Company by its officers,
directors and stockholders necessary for the authorization, execution and
delivery of, and the performance by the Company of its obligations under this
Agreement and the other Transaction Agreements has been taken.  No further
consent, approval, authorization or order of any court, governmental agency or
body or arbitrator having jurisdiction over the Company, or any of its
affiliates, the American Stock Exchange, FINRA, Nasdaq, the OTC Bulletin Board
nor the Company’s Shareholders or Board of Directors is required for execution
of or full performance under this Agreement and the other Transaction Agreement
(other than such approval as may be required under the Securities Act and
applicable state securities laws), other than if then listed on Nasdaq fifteen
(15) days prior notification to Nasdaq of the Closing and the Company filing a
listing application with Nasdaq and all other agreements entered into by the
Company relating thereto, including, without limitation, the issuance and sale
of the Securities, and the performance of the Company’s obligations hereunder
and under all such other Transaction Agreements; except that the Subscriber
understands and agrees that the Company shall be required to obtain the consent
of the holders of the majority of the voting shares held by the Company’s
Shareholders (such consent to include the appropriate filings pursuant to the
Securities Exchange Act of 1934, as amended and possible Securities and Exchange
Commission review of any such filing) in order to increase the authorized shares
of common stock of the Company (necessary for possible issuance to cover all
possible shares of common stock underlying the Securities).  he Board of
Directors of the Company has determined, at a duly convened meeting or pursuant
to a unanimous written consent, that the issuance and sale of the Securities,
and the consummation of the transactions contemplated by this Agreement and the
other Transaction Agreements are in the best interests of the Company.
 
(e)           No Violation or Conflict.  Neither the execution and delivery of
this Agreement nor the issuance and sale of the Securities nor the performance
of the Company’s obligations under this Agreement and all other Transaction
Agreements entered into by the Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a material breach of, or
constitute a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) or gives to
others any rights of termination, amendment, acceleration or cancellation under
(A) the articles of incorporation, charter or bylaws of the Company, (B) any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its affiliates
(including federal and state securities laws and regulations) or over the
properties or assets of the Company or any of its affiliates, (C) the terms of
any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company or any of its affiliates is a
party, by which the Company or any of its affiliates is bound or affected, or to
which any of the properties or assets of the Company or any of its affiliates is
subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect on the Company; or

 
-8-

--------------------------------------------------------------------------------

 
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the securities or any of the assets of the Company, its
subsidiaries or any of its affiliates.
 
(f)          The Securities.  The Notes, Warrants, Shares, Note Shares and
Warrant Shares (collectively the “Securities”) upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;


(ii)           assuming the accuracy of each Purchaser’s representations in this
Agreement, will be issued, sold and delivered in compliance with all applicable
Federal and state securities laws;


(iii)           have been, or will be, duly and validly authorized and on the
date of issuance, and upon exercise of the Warrants, and/or conversion of the
Notes, the shares of Common Stock issuable thereunder will be duly and validly
issued, fully paid and nonassessable;
 
(iv)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company; and
 
(v)           will not subject the holders thereof to personal liability by
reason of being such holders.
 
(g)           Litigation.  Except as disclosed in the Reports, there is not
pending against the Company or any subsidiary, nor, to the best knowledge of the
Company, there are no actions, suits, proceeding inquiries, notices of
violation, or investigations threatened against the Company or any subsidiary by
or before any court, governmental or administrative agency or regulatory body
(federal, state, county, local or foreign), or arbitrator having jurisdiction
over the Company, or any of its affiliates.  Except as disclosed in the Reports,
there is no pending or, to the best knowledge of the Company, threatened action,
suit, proceeding or investigation before any court, governmental agency or body,
or arbitrator having jurisdiction over the Company, its subsidiaries, or any of
its affiliates, which litigation or proceeding, if adversely determined could
have a Material Adverse Effect on the Company.  The Company is not a party to or
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or governmental authority which has had or would reasonably be
expected to have a Material Adverse Effect.
 
(h)           Reporting Company.  The Company is subject to reporting
obligations pursuant to Sections 15(d) and 13 of the 1934 Act and has a class of
common stock, par value $.01, registered pursuant to Section 12(g) of the 1934
Act.  Pursuant to the provisions of the 1934 Act, the Company has filed all
reports and other materials required to be filed thereunder with the Securities
and Exchange Commission (the “Commission” or “SEC”)  during the preceding two
years, although the Company has disclosed to Purchaser outstanding SEC
comments.  Other than the transactions effected hereby, the Company is not aware
of any event occurring or expected to occur on or prior to the Closing Date that
would require the filing of, or with respect to which the Company intends to
file, a Current Report on Form 8-K after the Closing.  Each Report, as of the
date of the filing thereof with the Commission, complied in all material
respects with the requirements of the Securities Act or Exchange Act, as
applicable, and the rules and regulations promulgated thereunder.  All documents
required to be filed as exhibits to the Reports have been filed as required.
 
(i)           No Market Manipulation.  The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.


 
-9-

--------------------------------------------------------------------------------

 

(j)           Information Concerning Company; Financial Statements.  The Reports
since January 1, 2008, contain all material information relating to the Company
and its operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since the date of the
financial statements included in the Reports, there has been no Material Adverse
Effect in the Company’s business, financial condition or affairs not disclosed
in the Reports.  The Reports since January 1, 2008 do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made.  The Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission.  The Company has not altered its method of accounting
or any policies or practices related thereto.  The Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock.  The Company does not have pending before the Commission
any request for confidential treatment of information.


(k)           SEC Action; Stop Transfers.  There has not been, and to the
Company’s best knowledge there has not been, there is not pending or
contemplated, any investigation by the Commission involving the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
subsidiary under the 1933 Act or the 1934 Act.  The Securities, when issued,
will be restricted securities.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws.  Except as described in this Agreement, the Company will not
issue any stop transfer or other order impeding the sale, resale or delivery of
the Securities unless contemporaneous notice of such instruction is given to the
Purchaser.
 
(l)           Defaults; Permits.  The Company is not in violation of its
Articles of Incorporation or ByLaws.  The Company is (i) not in default
(including the occurrence of any event that with the passage of time will become
a default) under or in violation of any other material agreement or instrument
to which it is a party or by which it or any of its properties are bound or
affected, which default or violation would have a material adverse effect on the
Company, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) to its knowledge in violation of any
statute, rule or regulation of any governmental authority which violation would
have a material adverse effect on the Company.  The Company possesses all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
business, other than where the failure to possess such certificates,
authorizations or permits, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries has received any notice or otherwise become
aware of any proceedings, inquiries or investigations relating to the revocation
or modification of any such certificate, authorization or permit.
 
(m)           No Integration or General Solicitation.  Neither the Company, nor
any of its affiliates, nor to the Company’s knowledge, any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security that would cause the offer
of the Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions. The Company or any of its affiliates will not
take any action or steps that would cause the offer of the Securities to be
integrated with other offerings if such integration would eliminate the Offering
Exemption.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Securities, unless otherwise advised by Nasdaq or the
Commission.  Neither the Company nor its Affiliates, nor to the Company’s
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Securities.

 
-10-

--------------------------------------------------------------------------------

 
 
(n)           Listing.  The Company’s common stock is listed for trading on the
OTC Bulletin Board (“OTCBB”) maintained by FINRA.  Except for prior notices
which, as of the date hereof, have been satisfied and as provided for in Section
11(b) below, the Company has not received any oral or written notice that its
common stock will be delisted from the OTCBB nor that its common stock does not
meet all requirements for the continuation of such quotation and the Company
satisfies the requirements for the continued listing of its common stock on the
OTCBB.  The Company has taken no action designed to, or which, to the knowledge
of the Company, may have the effect of, terminating the Company’s reporting
obligation under the Exchange Act or the removal of the Common Stock from the
OTCBB.
 
(o)           No Undisclosed Liabilities.  The Company has no liabilities, debt
or other obligations which are material, individually or in the aggregate, since
January 1, 2008, which are not disclosed in the Reports and/or Other Written
Information (and in which case have been publicly announced), other than (i)
those incurred in the ordinary course of the Company’s businesses since June 6,
2005 and which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company’s financial condition.
 
(p)           No Undisclosed Events or Circumstances.  Since January 1, 2008, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that may have a
Material Adverse Effect or, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(q)           Capitalization.  The capitalization of the Company, since January
1, 2008 and as of the date hereof, including its authorized capital stock, the
number of shares issued and outstanding and the number of shares issuable and
reserved for issuance pursuant to the Company’s stock option plans is disclosed
in the Reports.
 
(r)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects.
 
 (s)           Title to Assets.  Except as disclosed in the Reports, the Company
has good and marketable title in fee simple to all real property owned by them
that is material to the business of the Company and each subsidiary, taken as a
whole, and good and marketable title in all personal property owned by them that
is material to the business of the Company and each subsidiary, taken as a
whole, in each case free and clear of all liens, charges, security interests,
encumbrances, rights of first refusal, or other restrictions (collectively
“Liens”) except for Liens in the ordinary course of business, as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
each subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company is held by the Company
under valid, subsisting and enforceable leases with which the Company and each
subsidiary is in material compliance.
 
(t)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Offering, including without limitation the Company’s issuance of the Units and
the Purchasers’ ownership of the underlying securities.

 
-11-

--------------------------------------------------------------------------------

 
 
(u)           Disclosure.  The Company confirms that, neither the Company nor
any other person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that constitutes or might
constitute material, non-public information.   The Company understands and
confirms that the Purchasers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, furnished by or on behalf of the Company are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
(v)           Registration Rights.  Except as disclosed in the Reports, since
January 1, 2008, no person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company and the Company
has not granted or agreed to grant to any person or entity any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority which has not
been satisfied in full prior to the date hereof other than the holders of Series
A, Series B and Series C Convertible Preferred Stock and various Interim
Financings.
 
(w)           Intellectual Property.


(i)           The Company and/or its Subsidiaries own, free and clear of claims
or rights of any other Person, with full right to use, sell, license,
sublicense, dispose of, and bring actions for infringement of, or has acquired
licenses or other rights to use, all Intellectual Property necessary for the
conduct of its business as presently conducted (other than with respect to
“off-the-shelf” software which is generally commercially available and open
source software which may be subject to one or more “general public”
licenses).  All works that are used or incorporated into the Company’s or its
Subsidiaries’ services, products or services or products actively under
development and which is proprietary to the Company or its Subsidiaries was
developed by or for the Company or its Subsidiaries by the current or former
employees, consultants or independent contractors of the Company or its
Subsidiaries or purchased by the Company or its Subsidiaries and are owned by
the Company or its Subsidiaries, free and clear of claims and rights of any
other Person.
 
(ii) The business of the Company and its Subsidiaries as presently conducted and
the production, marketing, licensing, use and servicing of any products or
services of the Company and its Subsidiaries do not, to the Company’s knowledge,
infringe or conflict with any patent, trademark, copyright, or trade secret
rights of any third parties or any other Intellectual Property of any third
parties.  Neither the Company nor any of its Subsidiaries has received written
notice from any third party asserting that any Intellectual Property owned or
licensed by the Company or its Subsidiaries, or which the Company or its
Subsidiaries otherwise has the right to use, is invalid or unenforceable by the
Company or its Subsidiaries, as the case may be, and, to the Company’s
knowledge, there is no valid basis for any such claim (whether or not pending or
threatened).  No claim is pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries nor has the Company or any of its
Subsidiaries received any written notice or other written claim from any Person
asserting that any of the Company’s or its Subsidiaries’ present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person, and the Company is not aware of any infringement by any
other Person of any material rights of the Company or any of its Subsidiaries
under any Intellectual Property Rights.

 
-12-

--------------------------------------------------------------------------------

 

 (iii)           All unexpired and in force licenses or other agreements under
which the Company or any of its Subsidiaries is granted Intellectual Property
(excluding licenses to use “off-the-shelf” software utilized in the Company’s or
its Subsidiaries’ internal operations and which is generally commercially
available) are in full force and effect and, to the Company’s knowledge, there
is no material default by any party thereto.  The Company has no reason to
believe that the licensors under such licenses and other agreements do not have
and did not have all requisite power and authority to grant the rights to the
Intellectual Property purported to be granted thereby.  All unexpired licenses
or other agreements under which the Company or any of its Subsidiaries has
granted rights to Intellectual Property to others (including all end-user
agreements) are in full force and effect, there has been no material default by
the Company or its Subsidiaries thereunder and, to the Company’s knowledge,
there is no material default by any other party thereto.
 
(iv)           Each of the Company and its Subsidiaries have taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve its respective ownership in its owned Intellectual
Property and to keep confidential all material technical information developed
by or belonging to the Company or its Subsidiaries which has not been patented
or copyrighted.  To the Company’s knowledge, neither the Company nor any of its
Subsidiaries is making unlawful use of any Intellectual Property of any other
Person, including, without limitation, any former employer of any past or
present employees of the Company or any of its Subsidiaries.  Current and former
employees, independent contractors or consultants of the Company and its
Subsidiaries have executed agreements regarding confidentiality, proprietary
information and assignment of inventions and copyrights to the Company or its
Subsidiaries (as the case may be), and neither the Company nor any of its
Subsidiaries has received written notice that any employee, consultant or
independent contractor is in violation of any agreement or in breach of any
agreement or arrangement with former or present employers relating to
proprietary information or assignment of inventions.  Without limiting the
foregoing: (i) the Company and each of its Subsidiaries have taken reasonable
security measures to guard against unauthorized disclosure or use of any of its
Intellectual Property; and (ii) the Company has no reason to believe that any
Person (including, without limitation, any former employee or consultant of the
Company or its Subsidiaries) has unauthorized possession of any of its
Intellectual Property, or any part thereof, or that any Person has obtained
unauthorized access to any of its Intellectual Property.  The consummation of
the transactions contemplated by this Agreement and the other Transaction
Agreements will not materially alter or impair, individually or in the
aggregate, any of such rights of the Company or its Subsidiaries.


(x)           Foreign Corrupt Practices.  Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary, since January 1, 2008, has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee (including without limitation any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment), or (iii) violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended.


(y)           Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between it and its employees (or between any of its Subsidiaries and such
Subsidiary’s employees).  No employees of the Company belong to any union or
collective bargaining unit.  The Company has complied in all material respects
with all applicable federal and state equal opportunity and other laws related
to employment
 

 
-13-

--------------------------------------------------------------------------------

 
 
(z)           Environment.  To the Company’s knowledge, neither the Company nor
any of its Subsidiaries has any current liability under any Environmental Law,
nor, to the knowledge of the Company, do any factors exist that are reasonably
likely to give rise to any such liability that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  To the Company’s knowledge, neither the Company nor any of its
Subsidiaries has violated any Environmental Law applicable to it now or
previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
(aa)           Investment Company Status.  The Company is not, and immediately
after receipt of the Purchase Price for the Securities issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.


(bb)           Taxes.   The Company and each of its Subsidiaries (i) have or are
in the process of preparing  in good faith and all tax returns required to be
filed by it or is on a current extension and such returns are complete and
accurate in all material respects and (ii) have paid all taxes required to have
been paid by it, except for taxes which it reasonably disputes in good faith or
the failure of which to pay has not had or would not reasonably be expected to
have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
has any liability with respect to accrued taxes in excess of the amounts that
are described as accrued in the most recent financial statements included in the
Reports.  No stock transfer or other taxes (other than income taxes) are
required to be paid in connection with the issuance and sale of any of the
Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.


(cc)          No Other Agreements.  The Company has not, directly or indirectly,
entered into any agreement with or granted any right to any Purchaser relating
to the terms or conditions of the transactions contemplated by this Agreement or
the Transaction Agreements except as expressly set forth therein.
 
7.           Regulation D Offering.  This Offering is being made pursuant to the
exemption from the registration provisions of the 1933 Act afforded by Section
4(2) or Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder.  The Company will provide, at the Company’s expense, such other
legal opinions in the future as are reasonably necessary for the exercise of the
Warrants, conversion of the Notes and resale of the Note Shares or Warrant
Shares.
 
8.           Reissuance of Securities.  The Company agrees to reissue
certificates representing the Warrant Shares and Notes Shares without the
legends set forth in Sections 5(e) and 5(f) above at such time as the holder
thereof is permitted to and disposes of the Securities pursuant to Rule 144
under the 1933 Act in the opinion of counsel reasonably satisfactory to the
Company.  The Company agrees to cooperate with each Purchaser in connection with
all resales pursuant to Rule 144 and provide legal opinions at the Company’s
expense necessary to allow such resales provided the Company and its counsel
receive reasonably requested written representations from each Purchaser and
selling broker, if any.
 
9.           Broker’s Compensation.


The Company agrees to indemnify the Purchaser against and hold it harmless from
any and all liabilities to any persons claiming brokerage commissions or
Broker’s Commission on account of services purported to have been rendered on
behalf of the indemnifying party in connection with this Agreement or the
transactions contemplated hereby and arising out of such party’s actions.  The
Company represents that certain parties may be entitled to receive fees,
commissions, or similar payments in connection with the offering described in
this Agreement although the Company, in its sole discretion, may also engage
other parties registered with FINRA.

 
-14-

--------------------------------------------------------------------------------

 
 
10.           Covenants of the Company.  The Company covenants and agrees with
the Purchasers that from the Closing Date until one year from the Closing or
such later date as is expressly set forth below, as follows:
 
(a)          Listing; Bluesky.  If applicable, the Company shall use its
reasonable best efforts to promptly secure the listing of the Underlying Shares
upon each national securities exchange, or automated quotation system, if any,
upon which shares of common stock are then listed (subject to official notice of
issuance) and shall use its reasonable best efforts to maintain such listing so
long as any Securities are outstanding.  The Company shall use its reasonable
best efforts to maintain the listing of its Common Stock on the American Stock
Exchange, Nasdaq, OTC Bulletin Board, or New York Stock Exchange (whichever of
the foregoing is at the time the principal trading exchange or market for the
Common Stock (the “Principal Market”)), and will comply in all material respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Principal Market, as applicable.
 
(b)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, if any, of the transactions contemplated by this
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchasers.
 
(c)           Reporting Requirements.  The Company will (i) cause its Common
Stock to continue to be registered under Section 12(b) or 12(g) of the 1934 Act,
(ii) comply in all respects with its reporting and filing obligations under the
1934 Act, and (iii) comply with all reporting requirements that are applicable
to an issuer with a class of shares registered pursuant to Section 12(b) or
12(g) of the 1934 Act, as applicable.  The Company will not take any action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) or to terminate or suspend its reporting and filing
obligations under said acts.
 
(e)           Use of Proceeds.   The Purchase Price will be used by the Company
for general corporate purposes, including working capital.
 
 (f)           Reservation of Common Stock.  The Company undertakes to reserve
from its authorized but unissued common stock, at all times that Warrants and
Notes remain outstanding, a number of common shares equal to the amount of Note
Shares and Warrant Share issuable upon conversion of the Notes and exercise of
the Warrants, respectively or increase the authorized shares of common stock
and, upon completion of the increase in authorized shares of common stock
reserve from its authorized but unissued common stock, at all times that
Warrants and Notes remain outstanding, a number of common shares equal to the
amount of Note Shares and Warrant Share issuable upon conversion of the Notes
and exercise of the Warrants, respectively.  
 
(g)           Taxes.  The Company will promptly pay and discharge, or cause to
be paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

 
-15-

--------------------------------------------------------------------------------

 
 
(h)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and each
subsidiary is engaged.  Neither the Company nor any subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.   The Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business, in amounts sufficient to prevent the Company from
becoming a co-insurer and not in any event less than 100% of the insurable value
of the property insured; and the Company will maintain, with financially sound
and reputable insurers, insurance against other hazards and risks and liability
to persons and property to the extent and in the manner customary for companies
in similar businesses similarly situated and to the extent available on
commercially reasonable terms.
 
(i)           Books and Records.  The Company will keep true records and books
of account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.
 
(j)           Governmental Authorities.  The Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.
 
(k)           Good Standing; Stockholder Information. The Company and its
Subsidiaries will maintain its corporate existence in good standing.
 
(l)           Properties; Operations.  The Company will keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company will at all times comply
with each provision of all leases to which it is a party or under which it
occupies property if the breach of such material provision could reasonably be
expected to have a material adverse effect.  The Company will further comply
with all agreements, documents and instruments binding on it or affecting its
business, including, without limitation, all material contracts, except for
instances of noncompliance that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.   The Company shall
maintain in full force and effect all rights and licenses necessary to conduct
its business and to use Intellectual Property owned or possessed by it that is
reasonably necessary to the conduct of its business.  The Company shall refrain
from taking any action or entering into any arrangement which in any way
materially and adversely affects the provisions of this Agreement or any other
Transaction Agreement.
 
(m)           Confidentiality.  The Company agrees that it will not disclose
publicly or privately the identity of the Purchasers unless expressly agreed to
in writing by a Purchaser or only to the extent required by law; provided,
however, the Purchasers consent to being named in the 8-K filed by the Company
in connection with the sale of the Securities.


(n)           Transactions with Affiliates.  Any transaction or arrangement
between it or any of its Subsidiaries and any Affiliate or employee of the
Company or any of its Subsidiaries shall be effected only on an arms’ length
basis and shall be approved by the Board of Directors, including a majority of
the Company’s directors not having an interest in such transaction.

 
-16-

--------------------------------------------------------------------------------

 

11.           Indemnification of Purchasers.   The Company will indemnify and
hold each Purchaser and its directors, managers, officers, shareholders,
members, partners, employees and agents (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Agreements or (b) any action instituted against a Purchaser, or any
of them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Agreements (unless such action is based upon a
breach by such Purchaser of its representations, warranties or covenants under
the Transaction Agreements or any agreements or understandings such Purchaser
may have with any such stockholder or any violations by such Purchaser of state
or federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing and to control any settlement
of the claim; provided, however, that the Company will not settle any claim
unless it first obtains the consent of the relevant Purchaser Parties, which
consent shall not be unreasonably withheld if such settlement (i) does not
require the Purchaser Parties to make any payment that is not indemnified under
this Agreement, (ii) does not impose any non-financial obligations on the
Purchaser Parties and (iii) does not require an acknowledgment of wrongdoing on
the part of the Purchaser Parties.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Purchaser Party.  The Company will not
be liable to any Purchaser Party under this Agreement (i) for any settlement by
an Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed  (it being agreed that it shall
not be unreasonable for the Company to withhold or delay such consent if the
Company (x) has acknowledged in writing its obligation to indemnify such
Purchaser Party with respect to such matter, (y) the Company has assumed and is
actively and in good faith pursuing the defense of such matter as herein
provided, and (z) provided to such Purchaser Party reasonably acceptable
evidence that the Company is able to comply with its indemnification obligations
hereunder); or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to such Purchaser Party’s wrongful actions
or omissions, or gross negligence or to such Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
in this Agreement or in the other Transaction Agreements.
 
12.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: Bond Laboratories,
Inc., 11011 Q Street, Suite 106A, Omaha, NE 68137; Attention: Chief Financial
Officer; telecopier number: (402) 884-1816, and (ii) if to the Purchasers, to:
the address and telecopier number indicated on the signature page hereto.

 
-17-

--------------------------------------------------------------------------------

 
 
(b)           Entire Agreement; Amendment; Waivers; Assignment.  This Agreement
and other Transaction Agreements delivered in connection herewith represent the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by the Company and the
Purchaser holding a majority of the Underlying Shares. No provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.  Any waver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Neither the Company nor the Purchasers have relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.   No right or obligation of either party shall be assigned
by that party without prior notice to and the written consent of the other
party; however, each Purchaser may assign its rights and obligations hereunder,
in connection with any private sale or transfer of Notes or Warrants in
accordance with the terms hereof, as long as, as a condition precedent to such
transfer, the transferee executes an acknowledgment agreeing to be bound by the
applicable provisions of this Agreement, in which case the term “Purchaser”
shall be deemed to refer to such transferee as though such transferee were an
original signatory hereto.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.
 
(c)           Execution.  This Agreement may be executed by facsimile
transmission, and in counterparts, each of which will be deemed an original.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the State of New York.  Both parties and the individuals executing
this Agreement and other agreements on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Purchaser acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  Subject to this
Section 13(e) hereof, each of the Company and Purchaser hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
 
(f)           Fees and Expenses.  Each Purchaser and the Company shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement and the
Transaction Agreements.

 
-18-

--------------------------------------------------------------------------------

 
 
(g)           Survival; Severability.  The representations, warranties,
covenants and indemnities made by the parties herein and in the other
Transaction Agreements shall survive the Closing notwithstanding any due
diligence investigation made by or on behalf of the party seeking to rely
thereon.  In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided, that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


(h)           Independent Nature of Purchaser’s Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of the other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  Nothing contained herein or in any other Transaction
Agreement, and no action taken by any Purchaser pursuant hereto or thereto,
shall be deemed to constitute any Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or a “group” as described in Section
13(d) of the Exchange Act, or create a presumption that any Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Purchaser has been represented by its own
separate counsel in connection with the transactions contemplated hereby, shall
be entitled to protect and enforce its rights, including without limitation
rights arising out of this Agreement or the other Transaction Agreements,
individually, and shall not be required to join any other Purchaser as an
additional party in any proceeding for such purpose.


                      (i)           Limited Liability.  Notwithstanding anything
herein to the contrary, the Company acknowledges and agrees that the liability
of a Purchaser rising directly or indirectly, under any Transaction Agreement of
any and every nature whatsoever shall be satisfied solely out of the assets of
such Purchaser, and that no trustee, officer, other investment vehicle or any
other Affiliate of such Purchaser or any investor, shareholder or holder of
shares of beneficial interest of such a Purchaser shall be personally liable for
any liabilities of such Purchaser.
 
13.           Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange or commercial banks located in Los Angeles,
California are authorized or permitted by law to close.


“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 60 days; (c)
all capital lease obligations of such Person; (d) all indebtedness, liabilities
and obligations of others guaranteed by such Person; (e) all indebtedness,
liabilities and obligations secured by a Lien existing on Property owned by such
Person, whether or not the indebtedness, liabilities or obligations secured
thereby have been assumed by such Person or are non-recourse to such Person; (f)
all reimbursement obligations of such Person (whether contingent or otherwise)
in respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; and (g) all indebtedness, liabilities and obligations of
such Person to redeem or retire shares of capital stock of such Person.


“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 
-19-

--------------------------------------------------------------------------------

 
 
“Key Person” means the executive officers of the Company.


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind and as further defined in Section
6(s).


“Permitted Debt” means the following:


(a)           Debt that is outstanding on the Closing Date and disclosed in the
Reports;


(b)           Non-convertible Debt consisting of revolving working capital
credit facilities obtained from commercial lending institutions on commercially
reasonable terms and secured only by the Company’s and/or its Subsidiaries’
accounts receivable and/or inventory; or


(c)           Debt consisting of capitalized lease obligations and purchase
money indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
its Subsidiaries other than the assets so leased.


“Permitted Liens” means the following:


                              (a)           encumbrances consisting of
easements, rights-of-way, zoning restrictions or other restrictions on the use
of real property or imperfections to title that do not (individually or in the
aggregate) materially impair the ability of the Company or any of its
Subsidiaries to use such Property in its businesses, and none of which is
violated in any material respect by existing or proposed structures or land use;


                              (b)           Liens for taxes, assessments or
other governmental charges that are not delinquent or which are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; and


          (c)           Liens of mechanics, materialmen, warehousemen, carriers,
landlords or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business or which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject to such
Liens, for which adequate reserves (as determined in accordance with GAAP) have
been established;
 
       (d)           any interest or title of a lessor under any capitalized
lease obligation provided that such Liens do not extend to any property or
assets which is not leased property subject to such capitalized lease
obligation;


                     (e)           purchase money Liens to finance property or
assets of the Company or any Subsidiary of the Company acquired in the ordinary
course of business; provided, however, that (A) the related purchase money Debt
shall not exceed the cost of such property or assets and (B) the Lien securing
such purchase money Debt shall be created within ten (10) days of such
acquisition, construction or improvement; and


(f)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person's obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods.

 
-20-

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Senior Securities” means (i) any Debt issued or assumed by the Company and (ii)
any securities of the Company which by their terms have a preference over the
Notes in respect of payment of dividends, redemption or distribution upon
liquidation.


“Subsidiary” means, with respect to the Company, any "significant subsidiary" as
defined in Rule 1-02(w) of the Regulation S-X promulgated by the Commission
under the Exchange Act.


 
-21-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
Please acknowledge your acceptance of the foregoing Note and Warrant Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.


BOND LABORATORIES, INC.
A Nevada corporation



By:_________________________________
      Name:
      Title:


Dated: _______  __, 2010




PURCHASER
PURCHASE PRICE
WARRANTS
SHARES
____________________________
Name
 
$
   




(a)    
Signature of Investor
 
Signature of Co-Investor
           
Printed Name of Investor
 
Printed Name of Co-Investor
                 
Address of Investor
 
Address of Co-Investor
           
Social Security Number of Investor
 
Social Security Number of Co-Investor
           
(b)  If Entity Investor:
                                                              
   
By:
   
Name:
Title: 
                     
Address of Investor
         
 
 
   
Taxpayer Identification Number of Investor
         

 
 
-22-

--------------------------------------------------------------------------------

 
 
*If Investor is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the FINRA Conduct Rules.
 
________________________________
Name of FINRA Member Firm
 
By:______________________________                                                                
Authorized Officer
 

 

 
-23-

--------------------------------------------------------------------------------

 

EXHIBIT A – Form of Warrant


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.




BOND LABORATORIES, INC.


COMMON STOCK PURCHASE WARRANT


Issuance Date:
Warrant No.:
Expiration Date:
Number of Shares:





Bond Laboratories, Inc., a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
[NAME], or its registered assigns (the “Warrant Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company () shares (the
“Warrant Shares”) of common stock, $0.01 par value (the “Common Stock”), of the
Company (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) in exchange for (a) one (1) Warrant and (b) $0.40 (as adjusted from
time to time as provided in Section 7), per Warrant Share (the “Exercise
Price”), at any time and from time to time from and after the date thereof and
through and including 5:00 p.m. New York City time on ______________________
2015 (the “Expiration Date”), and subject to the following terms and conditions:


1.  Registration of Warrant. The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to time.
The Company may deem and treat the registered Warrant Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or nay
distribution to the Warrant Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.


2.  Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws. If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S there under, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the distribution compliance period (as defined in Regulation S) following
the date hereof. “Person” means an individual, partnership, firm, Limited
Liability Company, trust, joint venture, association, corporation, or any other
legal entity.

 
A-1

--------------------------------------------------------------------------------

 
 
3.  Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.


4.     Registration of Transfers and Exchange of Warrants.


a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 9. Upon any such registration or transfer, a
new warrant to purchase Common Stock, in substantially the form of this Warrant
(any such new warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Warrant Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance of such transferee of all
of the rights and obligations of a Warrant Holder of a Warrant.


b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 9 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.


5.     Exercise of Warrants.


a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 9, and upon payment and delivery of the Exercise Price per Warrant Share
multiplied by the number of Warrant Shares that the Warrant Holder intends to
purchase hereunder, in lawful money of the United States of America, in cash or
by certified or official bank check or checks, to the Company, all as specified
by the Warrant Holder in the Form of Election to Purchase, the Company shall
promptly (but in no event later than 5 business days after the Date of Exercise,
as defined herein, issue or cause to be issued and cause to be delivered to or
upon the written order of the Warrant Holder and in such name or names as the
Warrant Holder may designate (subject to the restrictions on transfer described
in the legend set forth on the face of this Warrant), a certificate for the
Warrant Shares issuable upon such exercise, with such restrictive legend as
required by the 1933 Act. Any person so designated by the Warrant Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant.


b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.


c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.

 
A-2

--------------------------------------------------------------------------------

 
 
6.  Call of Warrant(s) by Company. In the event that the average price of the
Common Stock of the Company as listed on a nationally public securities market
is 200% of the exercise price herein for a period of twenty consecutive trading
days beginning six months after the effective date the Company may call the
Warrant and pay to the Warrant Holder two times the Exercise price then in
effect per Warrant (the “Call”).  The Company shall provide a written notice of
the Call to Warrant Holder within the ten (10) business days.  In the event the
Warrant Holder fails to exercise the Warrant within ten (10) days following
written receipt of the notice of the Call, (i) the Company shall provide the
payment to the Warrant Holder and the Warrant Holder shall immediately forfeit
their rights to this Warrant; and (ii) the Warrant Holder shall immediately
forfeit such Warrant Holder’s registration rights as provided herein for any
shares purchased pursuant to the Stock Purchase Agreement.


7.  Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefore, are subject to adjustment upon the
occurrence of the following events:


a.Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.


b.Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).


c.Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.


8.  Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.


9.  Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

 
A-3

--------------------------------------------------------------------------------

 


If to the Company:


Bond Laboratories, Inc.
11011 Q Street, Suite 106A
Omaha, NE 68137
Attn: Chief Financial Officer


If to the Warrant Holder:


To the address in this Warrant or to the address provided to the Company by an
Investor.


10.  Miscellaneous.


a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only in writing and signed by the Company and the Warrant Holder.


b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.


c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of Nevada without regard to the principles of
conflicts of law thereof.


d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.


e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.
 
Bond Laboratories, Inc.
       
By:
  
       
Name:
   
Title:
  
 

 

 
A-4

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)
 
To: Bond Laboratories, Inc.
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.001 par value, of Bond Laboratories, Inc and
encloses one warrant and the Exercise Price for each Warrant Share being
purchased or an aggregate of $________________ in cash or certified or official
bank check or checks, which sum represents the aggregate Exercise Price (as
defined in the Warrant) together with any applicable taxes payable by the
undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 
_____________________________
_____________________________
_____________________________
(Please print name and address)
 
_____________________________
(Please insert Social Security or Tax Identification Number)


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:


_____________________________
 
_____________________________
(Please print name and address)
 

       
Dated: ______________
 
Name of Warrant Holder:
     
  
 
(Print)
             
(By:)
             
(Name:)
             
(Title:)
       
Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant

 
 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B – Form of Note

 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.
 


BOND LABORATORIES, INC.
Promissory Bridge Note



Principal Sum (U.S.): [$xxx,xxx] Issuance Date: June__, 2010
No.: [PN-10-XX] Maturity Date: June__, 2011



FOR VALUE RECEIVED, the undersigned, Bond Laboratories, Inc., a Nevada
corporation (the "Company"), hereby promises to pay to the order of
[____Investor Name____] or any future permitted holder of this Promissory Bridge
Note (the "Payee"), at the principal office of the Payee set forth herein, or at
such other place as the holder may designate in writing to the Company, the
principal sum of ________________________ ($_________) or such other amount as
may be outstanding hereunder, together with all accrued but unpaid interest, in
such coin or currency of the United States of America as at the time shall be
legal tender for the payment of public and private debts and in immediately
available funds, as provided in this Promissory Bridge Note (the "Note").


1. Automatic Exchange of Principal and Interest into Qualified Financing.  The
outstanding principal amount of this Note together with all accrued but unpaid
interest hereunder (the “Outstanding Balance”), shall automatically be exchanged
into securities issued in an equity or equity-linked financing or a combination
of equity or equity-linked financings following the Issuance Date with gross
proceeds totaling at least $3,000,000 (the “Qualified Financing”) exclusive of
the principal amount represented by this Note and the Other Notes (as defined
below in Section 3) issued by the Company. For purposes of determining the
number of equity securities, including, but not limited to, warrants issued in
such Qualified Financing, to be received by the Payee upon such exchange, the
Payee shall be deemed to have tendered 115% of the Outstanding Balance of the
Note as payment of the purchase price in the Qualified Financing. Upon such
exchange pursuant to a Qualified Financing, the Payee shall be deemed to be a
purchaser in such Qualified Financing and shall be granted all rights afforded a
purchaser in the Qualified Financing. Notwithstanding the above, the Payee may,
in lieu of an automatic exchange into the Qualified Financing, elect to exercise
the Conversion Option (as defined below) in connection with a Qualified
Financing via delivery of a Conversion Notice (as defined below) to the Company
on or prior to the closing date of the Qualified Financing, subject to the
provisions of Section 2 herein.

 
B-1

--------------------------------------------------------------------------------

 
 
2. Voluntary Conversion of Principal and Interest.  The Payee shall have the
right, prior to the Maturity Date but after the effective date of an increase in
the Company’s authorized share capital, at the Payee’s sole option, to convert
the Outstanding Balance (the “Conversion Option”) into such number of fully paid
and non-assessable shares of the Company’s common stock (the “Conversion
Shares”) as is determined in accordance with the following formula:  the
Outstanding Balance as of the date of the exercise of the Conversion Option
divided by the Conversion Price.  For the purpose of this Note, “Conversion
Price” shall equal $0.35 per share. If the Payee desires to exercise the
Conversion Option, the Payee shall, by personal delivery or
nationally-recognized overnight carrier, surrender the original of this Note and
give written notice to the Company (the “Conversion Notice”), which Conversion
Notice shall (a) state the Payee’s election to exercise the Conversion Option,
and (b) provide for a representation and warranty of the Payee to the Company
that, as of the date of the Conversion Notice, the Payee has not assigned or
otherwise transferred all or any portion of the Payee’s rights under this Note
to any third parties.  The Company shall, as soon as practicable thereafter,
issue and deliver to the Payee the number of Conversion Shares to which the
Payee shall be entitled upon exercise of the Conversion Option.
 
3. Seniority and Ranking. This Note shall rank senior to the Company’s currently
issued and outstanding indebtedness and equity securities; provided, however,
this Note shall rank pari-passu with respect to certain other promissory bridge
notes of the Company of like tenor herewith (the “Other Notes”), in an aggregate
principal amount not to exceed $1,500,000, inclusive of this Note (this Note
together with the Other Notes shall be referred to as the “Notes”). The Company
may not issue any new indebtedness (other than qualified drawdowns, if any, of
the Company’s existing credit line with U.S. Bank) while the Notes are
outstanding.
 
4. Principal and Interest Payments.
 
(a)           In the event the Company does not complete the Qualified
Financing, the Company shall repay the entire Outstanding Balance then
outstanding on the Maturity Date.
 
(b) Interest on the outstanding principal balance of this Note shall accrue at a
rate of ten percent (10%) per annum.  Interest on the outstanding principal
balance of the Note shall be computed on the basis of the actual number of days
elapsed and a year of three hundred and sixty-five (365) days and shall be
payable on the Maturity Date by the Company in cash unless exchanged for
securities pursuant to the provisions of Section 1 or 2.  Furthermore, upon the
occurrence of an Event of Default, then to the extent permitted by law, the
Company will pay interest to the Payee, payable on demand, on the outstanding
principal balance of the Note from the date of the Event of Default until
payment in full at the rate of fourteen percent (14%) per annum.
 
5. Issuance of Warrants and Common Stock.  In consideration of the loan
evidenced by this Note, upon the execution and delivery of this Note, the
Company shall issue to the Payee 1) shares of restricted Common Stock of the
Company in an amount equal to the product of 0.5 and the Principal Sum denoted
on the first page of this Note, and 2) a Warrant to purchase a number of shares
of the Company’s Common Stock in the form attached as Exhibit A hereto equal to
the product of 1.0 and the Principal Sum denoted on the first page of this
Note.  The Warrants shall have an exercise price of $0.40 per share and have a
term of five (5) years.
 
6. Non-Business Days.  Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
7. Representations and Warranties of the Company.  The Company represents and
warrants to the Payee as follows:

 
B-2

--------------------------------------------------------------------------------

 
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.
 
(b) This Note has been duly authorized, validly executed and delivered on behalf
of the Company and is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors' rights generally, and the Company has
full power and authority to execute and deliver this Note and to perform its
obligations hereunder.
 
(c) The execution, delivery and performance of this Note will not (i) conflict
with or result in a breach of or a default under any of the terms or provisions
of, (A) the Company's certificate of incorporation or by-laws, or (B) any
material provision of any indenture, mortgage, deed of trust or other material
agreement or instrument to which the Company is a party or by which it or any of
its material properties or assets is bound, (ii) result in a violation of any
material provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject.
 
(d) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Note.
 
8. Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:
 
(a) the Company shall fail to make the payment of any amount of any principal
outstanding for a period of five (5) business days after the date such payment
shall become due and payable hereunder; or
 
(b) the Company shall fail to make any payment of interest for a period of five
(5) business days after the date such interest shall become due and payable
hereunder; or
 
(c) any representation, warranty or certification made by the Company herein or
in any certificate or financial statement shall prove to have been materially
false or incorrect or breached in a material respect on the date as of which
made; or
 
(d) the holder of any indebtedness of the Company or any of its subsidiaries,
except in the ordinary course of business, shall accelerate any payment of any
amount or amounts of principal or interest on any indebtedness (the
"Indebtedness") (other than the Indebtedness hereunder) prior to its stated
maturity or payment date the aggregate principal amount of which Indebtedness of
all such persons is in excess of $100,000, whether such Indebtedness now exists
or shall hereinafter be created, and such accelerated payment entitles the
holder thereof to immediate payment of such Indebtedness which is due and owing
and such indebtedness has not been discharged in full or such acceleration has
not been stayed, rescinded or annulled within ten (10) business days of such
acceleration; or

 
B-3

--------------------------------------------------------------------------------

 
 
(e) A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $100,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $100,000 or the judgment
or order which causes the aggregate amount described above to exceed $100,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(f) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
 
(g) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.
 
9. Remedies Upon An Event of Default.  If an Event of Default shall have
occurred and shall be continuing, the Payee of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable; provided, however, that upon the
occurrence of an Event of Default described in (i) Sections 8(e) and (f),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 8(a) through (d), the Payee may exercise or otherwise
enforce any one or more of the Payee's rights, powers, privileges, remedies and
interests under this Note or applicable law.  No course of delay on the part of
the Payee shall operate as a waiver thereof or otherwise prejudice the right of
the Payee.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.  Notwithstanding the foregoing, Payee agrees that its rights and
remedies hereunder are limited to receipt of cash or shares of the Company’s
equity securities, at the Payee’s option, in the amounts described herein.
 
10. Replacement.  Upon receipt by the Company of (i) evidence of the loss,
theft, destruction or mutilation of any Note and (ii) (y) in the case of loss,
theft or destruction, of indemnity (without any bond or other security)
reasonably satisfactory to the Company, or (z) in the case of mutilation, the
Note (surrendered for cancellation), the Company shall execute and deliver a new
Note of like tenor and date.  However, the Company shall not be obligated to
reissue such lost, stolen, destroyed or mutilated Note if the Payee
contemporaneously requests the Company to convert such Note.

 
B-4

--------------------------------------------------------------------------------

 
 
11. Parties in Interest, Transferability.  This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Payee and its successors and permitted assigns. This Note may
only be transferred or sold subject to the provisions of Section 20 of this
Note, or pledged, hypothecated or otherwise granted as security by the Payee,
provided that the Payee receives the express written consent of the Company,
which consent shall not be unreasonably withheld,
 
12. Amendments.  This Note may not be modified or amended in any manner except
in writing executed by the Company and the Payee.
 
13. Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The Company will give written notice to the Payee at least
thirty (30) days prior to the date on which the Company closes its books or
takes a record (x) with respect to any dividend or distribution upon the common
stock of the Company, (y) with respect to any pro rata subscription offer to
holders of common stock of the Company or (z) for determining rights to vote
with respect to a major transaction for which shareholder approval is required
under New York law, dissolution, liquidation or winding-up and in no event shall
such notice be provided to such holder prior to such information being made
known to the public.  The Company will also give written notice to the Payee at
least twenty (20) days prior to the date on which dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Payee prior to such information being made known to the public.
 
Address of the Payee:
______________________

 
______________________
______________________
______________________

 
Attention:
Tel. No.:
Fax No.:


Address of the Company:                                Bond Laboratories, Inc.
11011 Q Street, Suite 106A
Omaha, NE 68137
Attention: Chief Financial Officer
Tel. No.: (402) 504-3105
Fax No.: (402) 884-1816


14. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
choice of law provisions.  This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.
 
15. Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

 
B-5

--------------------------------------------------------------------------------

 
 
16. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Payee and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Payee and that the
remedy at law for any such breach may be inadequate.  Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Payee
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
17. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Payee in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
18. Enforcement Expenses.  The Company agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys'
fees and expenses.
 
19. Binding Effect.   The obligations of the Company and the Payee set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.
 
20. Compliance with Securities Laws.  The Payee of this Note acknowledges that
this Note is being acquired solely for the Payee's own account and not as a
nominee for any other party, and for investment, and that the Payee shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission.  This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:
 
"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED."
 
21. Severability.  The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.

 
B-6

--------------------------------------------------------------------------------

 
 
22. Consent to Jurisdiction.  Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 13
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing in this Section 22 shall affect or limit
any right to serve process in any other manner permitted by law.
 
23. Company Waivers.  Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Payee in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Payee, nor shall any waiver by the Payee
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
B-7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.


BOND LABORATORIES, INC.




By:                                                                           
       Name:
       Title:
 
 
B-8

--------------------------------------------------------------------------------

 

EXHIBIT B – Wire Instructions


Wachovia Bank


Surfside Financial Center
9401 Harding Avenue
Surfside, FL 33154
305-795-2860 Phone
305-993-6325 Fax


Account:
Jill Arlene Robbins, P.A., as Escrow Agent for
Bond Laboratories, Inc.


IOLTA (Interest on Lawyers Trust Accounts):


Account No.: 2000047623930
Routing No.: 063000021
SWIFT No.: PNBPUS3



